Citation Nr: 1232791	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder claimed to be the result of an injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August to December 1976 and from November 1980 to July 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a videoconference hearing at the RO in April 2012 before the undersigned Veterans Law Judge of the Board.

Because of testimony he gave during his hearing, this claim must be further developed before being decided on appeal, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran attributes his low back disorder to an injury he says he sustained during his military service while moving an X-ray screen.  He testified during his hearing that he was treated during service with bedrest for about 2 weeks, and that he had been treated since service also, initially at Ft. Payne and currently at the VA Medical Centers (VAMCs) in Huntsville and Birmingham, Alabama.

His service treatment records (STRs) confirm that, in July 1982, he received medical care for complaints of mid-back pain after moving heavy objects.  The diagnosis was muscle strain.

In light of that treatment in service, the RO scheduled a VA compensation examination for October 2009.  The Veteran reported his medical history.  The Chief of Administrative Medicine reviewed relevant records, including those in the claims file and evaluated the Veteran personally.  The diagnostic assessment was mild degenerative arthrosis of the lumbar spine.

Ultimately, though, the examiner determined that it was less likely than not this current low back disability is related to the injury in service.  So he declined to make the necessary etiological link between this present disability and the lifting trauma in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran also acknowledged during his hearing testimony to having sustained an intercurrent injury to his low back since service; he said it "gave out."  He also testified, however, when discussing the treatment he had received since service at the VAMCs in Huntsville and Birmingham, that his doctors at these hospitals have indicated ("told him") that his current low back disability is related to the injury in service not the additional injury since.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  But the suggestion these doctors have made the necessary correlation between the current low back disability and the injury in service, versus since, is enough to trigger the duty to assist the Veteran in further developing this claim by having these doctors document their opinions in writing to confirm this is indeed their medical assessment of the cause of this claimed disability.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Have the Veteran specify the doctors at the VAMCs in Huntsville and Birmingham, Alabama, who purportedly have "told him" that his current low back disorder is the result of the injury he sustained during his military service, not instead the additional intercurrent injury he has sustained since service when his back "gave out."

Then have these doctors put their opinions in writing to confirm this is indeed their clinical assessment of the cause of the current low back disorder.  Also obtain their treatment records, if not already in the file.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as are necessary to comply with this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


By this remand, the Board intimates no opinion as to the final outcome warranted.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


